ORMOND, J.
The words laid in the declaration, are clearly a charge of stealing hogs, and this accusation is certainly not softened, or modified, by the addition, that the party had been whipped for it. This being a larceny, the words are in themselves actionable. The interpretation put upon these words by the counsel for the plaintiff in error, that they do not import a charge of hog stealing, but were merely intended as the statement of a fact, that the defendant in error had been whipped upon a suspicion, or accusation, of hog stealing, cannot be sustained. If such had been the intention, different language would have been employed. And if, in truth, in speaking the words, he had reference to an illegal act of this kind, he evidently intended to indorse the accusation.
As to the vague rumors stated by sojne of the witnesses, if admissible at all, could only be received in mitigation of damages, which does not appear to have been the purpose for which they were introduced. [See Bradley v. Gibson, at the present term.]
There was certainly no objection to proof of the good character of the plaintiff, after the effort had been made to assail his general reputation by testimony. x
Let the judgment be affirmed.